Exhibit 10.35

RELEASE AGREEMENT



                This Agreement (this "Release Agreement") dated as of February
28, 2002 is entered into by and among Procept, Inc. (formerly Pacific
Pharmaceuticals, Inc.) ("Procept"), AOI Pharmaceuticals, Inc. (a subsidiary of
Access Oncology, Inc.) ("AOIP") and the United States Public Health Services
("PHS") (Procept, AOIP and PHS, collectively, the "Parties").

                WHEREAS, The Penn State Research Foundation ("Foundation"), the
University of Chicago ("UC") and PHS are owners of certain patent rights
associated with 06-Benzylguanine and/or its derivatives;

                WHEREAS, Foundation executed the following interinstitutional
agreements with PHS:  L-094-91/0, executed May 20, 1997 (attached as Exhibit A);
and with UC (Arch Foundation) executed (May 16, 1997) (attached as Exhibit B)
whereby UC and the Foundation received full power and authority to enter into a
license agreement with Procept on or about February 6, 1998 (such license
agreement, the "License Agreement" attached as Exhibit C), pursuant to which
Procept received an exclusive worldwide license to certain Patent Rights (as
defined therein);

                WHEREAS, UC under an agreement with its affiliated corporation,
ARCH Development Corporation has the right to license the Licensed Patents and
other intellectual property owned by ARCH;

                WHEREAS, Procept has sub-licensed certain of its interests,
rights and obligations under the License Agreement to AOIP pursuant to a
sublicense agreement entered into by and between Procept and AOIP on or about
October 13, 2000 (such sublicense agreement, the "Sublicense Agreement" attached
as Appendix D);

                WHEREAS, UC, Foundation and the PHS have agreed to enter into
the following interinstitutional agreements ("Interinstitutional Agreements"): 
L-086-02/0, executed January 30, 2002; and L-067-02/0, executed January 29,
2002, copies of which are attached hereto as Exhibits E and F and pursuant to
which PHS has exclusive licensing rights associated with the Patent Rights;

                WHEREAS, Procept and PHS have executed a revised license
agreement dated February 28, 2002, L-068-02/0 ("Revised License Agreement"), to
which this Release Agreement is attached regarding the Patent Rights licensed to
PHS which Revised License Agreement shall supercede and terminate the terms and
conditions of the License Agreement;

                WHEREAS, all of the Parties acknowledge that they will each
derive substantial benefit from the Revised License Agreement, the Sublicense
Agreement and AOIP’s development efforts thereunder;

                NOW, THEREFORE, in consideration of the foregoing premises and
the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 1. PHS hereby irrevocably and absolutely releases and forever discharges bath
    Procept and AOIP, as well as their affiliates, and their respective
    successors, predecessors, assigns, beneficiaries, executors, trustees,
    administrators, subrogees, agents, representatives, employees, officers,
    directors, shareholders, partners, parent corporations, subsidiaries and
    affiliates (collectively, "Released Parties"), of and from any and all
    claims, demands, obligations, debts, actions, and causes of action of every
    nature, character, and description, known or unknown, pursuant to, arising
    out of, or related to the License Agreement, which PHS now owns or holds, or
    has at any time heretofore owned or held, or may at any time own or hold
    against the Released Parties, arising prior to and including the date of
    this Agreement.

--------------------------------------------------------------------------------

 2. In the event the Revised License Agreement is terminated owing to a breach
    by Procept (as determined by a court of competent jurisdiction or specific
    reference in a settlement of litigation) and AOIP is in good standing under
    the Sublicense Agreement, PHS will grant a license directly to AOIP on
    substantially similar terms and conditions as those contained in the Revised
    License Agreement (such newly granted license, the "New AOIP License").  It
    is understood and agreed that unless and until such New AOIP License is
    executed, AOIP shall maintain its exclusive Sublicense to the Patent Rights
    (as defined in the Sublicense Agreement) in accordance with the Sublicense
    Agreement.  It is further understood and agreed that the Sublicense
    Agreement shall terminate upon execution of the New AOIP License.  It is
    further understood and agreed to by PHS and AOIP that the royalty
    consideration to be paid to PHS under the terms and conditions of the New
    AOIP License shall be the same as those terms contained in Appendix C of the
    Revised License Agreement.

 3. The construction, validity, performance, and effect of this Agreement shall
    be governed by Federal law as applied by the Federal courts in the District
    of Columbia.

 4.  This Agreement may be signed in one or more counterparts, each of which is
    to be considered an original, and taken together as one and the same
    document.



[the rest of this page is intentionally left blank]

 

 

 

- 2 -

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the Parties acknowledge by the signatures
below of their authorized representatives that they have read this Agreement and
understand and agree to be bound by its terms and conditions.

 

PROCEPT, INC.
369 Lexington Avenue
10th Floor
New York, New York 10017 

By:                                                                         

Name:                                                                      

Title:                                                                      

 

AOI PHARMACEUTICALS, INC.
An Access Oncology Company
750 Lexington Avenue
New York, New York 10022

By:                                                                         

Name:                                                                      

Title:                                                                      

 

    UNITED STATES PUBLIC HEALTH SERVICE

 

By:                                                                         

Name:                                                                    

Title:                                                                      

 

 

 



